In an action to foreclose a mortgage on real property, in which the defendant Burack Corporation asserted cross complaints against the defendant Brown for goods sold and delivered to him and thereafter used by him in the improvement of the mortgaged premises, the defendant Brown appeals from an order of the Supreme Court, Westchester County, entered September 29,1961, which granted the said corporation’s motion for summary judgment against him on its cross complaints. Order affirmed, with $10 costs and disbursements. No opinion. Ughetta, Acting P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.